REDMANN, Judge.
Just as a prior civil proceeding for alimony and child support in the district court does not pre-empt the juvenile court’s criminal non-support jurisdiction, State v. Galjour, 1949, 215 La. 553, 41 So.2d 215, we hold (ás we indicated obiter in Marchese v. Schulte, La.App. 4 Cir. 1970, 235 So.2d 605) that a prior criminal non-support proceeding in juvenile court does not pre-empt the district court’s civil jurisdiction over alimony and child support.
The trial court’s contrary ruling is reversed.